Citation Nr: 1224232	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-38 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from June 1957 to June 1977.  He died in May 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  This case was previously before the Board in January 2012 and was remanded for the purpose of having the RO readjudicate the claim after considering additional relevant evidence.


FINDINGS OF FACT

1.  The Veteran died in May 2006 as a result of respiratory failure due to chronic obstructive pulmonary disease (COPD).  The death certificate indicates that other significant conditions contributing to death, but not resulting in the underlying cause of death, included myelodysplasia, cardiomyopathy, and Type II diabetes mellitus.

2.  At the time of his death, the Veteran had no service-connected disability.

3.  A private physician has essentially linked the Veteran's myelodysplasia to exposure to Agent Orange during service.

4.  A private physician has indicated that the Veteran's myelodysplasia caused or contributed substantially or materially to the cause of the Veteran's death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the appellant's claim, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that a veteran suffered from disability resulting from an injury suffered or disease contracted in line of duty in active service, or for aggravation in line of duty in active service of a preexisting injury suffered or disease contracted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

Due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's death certificate reflects that he died in May 2006 as a result of respiratory failure due to chronic obstructive pulmonary disease (COPD).  The death certificate indicates that other significant conditions contributing to death, but not resulting in the underlying cause of death, included myelodysplasia, cardiomyopathy, and Type II diabetes mellitus.  At the time of his death, the Veteran had no service-connected disability.

In a January 2006 letter the Veteran's private oncologist (M.E.G., MD) stated, in pertinent part, as follows:

[The Veteran] is a patient of mine with a history of Agent Orange exposure.  He has recently been diagnosed with a myeloproliferative disorder, with associated cytogenentic abnormalities, most consistent with chronic idiopathic myelofibrosis.  This is similar to chronic myelogenous leukemia, which is also myeloproliferative disorder with cytogenetic abnormalities, which has been associated with Agent Orange.

In a July 2007 letter the Veteran's private physician (E.O., MD) stated, in pertinent part, as follows:

[The Veteran] was a patient of mine until his death in 2006.  I was his primary provider starting in 2000. . . . [The Veteran] developed adult onset diabetes in 2004 that was initially controlled with diet.  In November, 2005, he was found to have severe pancytopenia and bone marrow was abnormal showing abnormal karyotype often seen in myelodysplasia, all consistent with a myeloproliferative disorder.  He was followed by oncology and treated with what regimens he could tolerate.  He received steroids which worsened in already present diabetes, and he ultimately died from overwhelming infection brought on by his bone marrow disorder.  His underlying myeloproliferative disorder was not CML, but is very similar in that it is due to genetic dysfunction in the WBC precursor line leading to this type of leukemia.

The Veteran served in Vietnam during the Vietnam Era, and therefore exposure to herbicides is presumed.  While the Veteran's myelodysplasia is not a condition for which service connection may be presumed as related to exposure to herbicides, service connection may also be established on a direct incurrence basis (under the provisions of 38 C.F.R. § 3.303(d)) if the evidence shows that the Veteran's myelodysplasia was etiologically related to exposure to Agent Orange in service or otherwise to service, even though the disorder is not among those enumerated at 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, a fair reading of the January 2006 letter appears to indicate that the Veteran's private oncologist has essentially attributed the Veteran's myelodysplasia to exposure to Agent Orange during service.

Myelodysplasia has been related to the Veteran's active service and was listed on the Veteran's death certificate as being a significant condition contributing to his death (but not resulting in the underlying cause of death).  However, while in May 2006 Dr. O (the physician certifying the Veteran's death certificate) indicated that myelodysplasia was only a significant condition contributing to death, in her July 2007 letter Dr. O stated that the Veteran "ultimately died from overwhelming infection brought on by his bone marrow disorder."  The comments in the July 2007 letter, written subsequent to the certification of the Veteran's death certificate, appear to indicate that the Veteran's myelodysplasia essentially either caused or contributed substantially or materially to the cause of the Veteran's death.  Based on the foregoing, and with resolution of doubt in the appellant's favor, the Board finds that the evidence of record supports a grant of service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


